I "
                                                                                          .,ocsDN Y
                                                                                          ·•)CUMENT
                                                                                      1
         UNITED STATES DISTRI CT COURT                                                •:LECTRONICALL \ FlLED
         SOU'THERN DISTRI CT OF NEW YORK                                              JOC #:
         -------------------------------------------------------------- X

        ZUMA PRESS, INC., ACTIO N SPORTS
                                                                                      ·.lTE FILED:
                                                                                                      --~.L.
                                                                                            ---.-,,, ./--.-



        PHOTO GRAPH Y, INC., TIYU (BEIJING)                                 ORDER AND OPINION
        CULTU RE MEDIA CO. LTD., MANN Y                                     GRANTING IN PART AND
        FLORE S, ANDRE W DIEB, CHRIST OPHER                                 DENYING IN PART
        SZAGOLA, LOUIS LOPEZ, CHARLES BAUS,                                 PLAINTIFFS' MOTIO N FOR
        DUNCA N WILLIAMS, ROBER T BACKM AN,                                 RECONSIDERATION
        JOHN MIDDL EBROO K, and ANTHO NY
        BARHA M,                                                            16 Civ. 6110 (AKH)

                                               Plaintiffs,                  17 Civ. 5832 (AKH)
                    -against-

        GETTY IMAGES (US), INC.,

                                               Defendant.

        -------------------------------------------------------------- X

      AL VINK. HELLE RSTEIN , U.S.D.J.:

                       Plaintiffs move for reconsideration of the Court's October 4, 2018 Order and

      Opinion Granting Summa ry Judgme nt to Defenda nt Getty Images (US), Inc. ("Getty"),
                                                                                           ECF No.
      172 ("Summ ary Judgme nt Order"). They argue that the Court overlooked key facts relating
                                                                                                to:
      the removal of images owned by, or exclusively licensed to, plaintiffs (the "Accuse d Images"
                                                                                                    )
      from the public-facing website of Corbis Corporation ("Corbis"); the belief of Plaintif f
                                                                                                Zuma
      Press, Inc. ("Zuma ") as to whether the images had been removed; and Getty's knowled
                                                                                           ge of, and
      reliance on, Zuma's conduct. For the reasons discussed below, Plaintiffs' motion is granted
                                                                                                  as to
      its copyright infringement claim under the Copyright Act, 17 U.S.C. § 501, and denied
                                                                                            as to its
      claim under the Digital Millenn ium Copyright Act ("DMCA "), 17 U.S.C. § 1202.

                                                     DISCUSSION

                      In this district, "[m]otio ns for reconsideration are governed by Federal Rule of

      Civil Procedure 59(e) and Local Rule 6.3." Sullivan v. City ofNew York, No. 14-CV-1
                                                                                          334 JMF,
 2015 WL 5025296, at *3 (S.D.N.Y. Aug. 25, 2015), ajf'd, 690 F. App'x 63 (2d Cir. 2017). "A

 motion for reconsideration is 'an extraordinary remedy to be employed sparingly in the interests

 of finality and conservation of scarce judicial resources .... "' Drapkin v. Mafco Consol. Grp.,

 Inc., 818 F.Supp.2d 678, 695 (S.D.N.Y. 2011) (quoting In re Initial Pub. Offering Sec. Litig.,

 399 F.Supp.2d 298, 300 (S.D.N.Y. 2005)). "[M]otions for reconsideration are not granted unless

 'the moving party can point to controlling decisions or data that the court overlook ed-matte rs,

in other words, that might reasonably be expected to alter the conclusion reached by the court.'"

In re BDC 56 LLC, 330 F.3d 111, 123 (2d Cir. 2003) (quoting Shrader v. CSXTransp., Inc., 70

F.3d 255, 257 (2d Cir. 1995)).

               The Court assumes the parties' familiarity with the facts set out in the Summary

Judgment Order.

               a. Getty's Equitable Estoppel Defense

               The Court granted summary judgmen t to Getty on Plaintiffs' copyright

infringement claim under 17 U.S.C. § 501 on the ground that Zuma was equitably estopped from

asserting the claim. The defense of equitable estoppel requires proof that:

               (1) plaintiff had knowledge of defendant's conduct; (2) plaintiff either (a)
               intended that defendant rely on plaintiff s acts or omissions or (b) acted or failed
               to act in such a manner that defendant had a right to believe it was intended to
               rely on plaintiff s conduct; (3) defendant was ignorant of the true facts; and
               (4) defendant relied on plaintiff s conduct to its detriment.

Summary Judgment Order at 10-11 (quoting DeCarlo v. Archie Comic Publications, Inc., 127

F.Supp.2d 497, 509 (S.D.N.Y.), aff'd, 11 F. App'x 26 (2d Cir. 2001)). The Court held that each

of these elements was satisfied, finding that "undisputed evidence" showed the following:

              Zuma comingled its photographs with the NewSport collection, knowing that
              "NewSport" would be labeled by Corbis as the "source" and licensor of the
              images. The documentary evidence shows that Zuma attempted to retrieve these
              images, but did not succeed because NewSport did not give its written consent.
              Unsuccessful at switching the images to its account, and knowing that its images

                                                2
i"




                        were now inextricably mixed with the NewSport collection, Zuma made no
                        further efforts to retrieve its images. Getty reasonably believed, because of
                        Zuma's actions, that it had the rights to use and license all the photographs
                        acquired from NewSport, including the photographs that Zuma had comingled
                        with the NewSport photographs.

         Id. at 11; see also id. at 7 ("No written consent was ever provided by [NewSport's CEO Les]

         Walker to Corbis [to remove the Accused Images]. The Accused Images therefore remained as

         part of the NewSport collection. Aside from two emails from [Zuma's CEO Scott] McKieman

         to [Corbis's Seth] Greenberg [in June 2013] ... , there is no evidence that Zuma spoke further

         with Walker or Corbis about this issue, or pursued any legal action against Corbis or Walker.").

                        In my analysis, I did not see an e-mail sent by McKieman to Greenberg on April

         15, 2014. In the e-mail, McKieman writes:

                       Have a few ZUMA represented image stranglers [sic] 1 that are on Corbis portal
                       under Newsport. Please take down asap! And confirm. SCOTT DAVIS 7
                       pictures and ZAK NOYLE I picture[.] Any sales on these? They need to be
                       reported to ZUMA. Anyway you can search and confirm no others floating
                       around?

     2d Liebowitz Deel., Ex. H, ECF No. 152-8, Bates No. ZUM00371. The e-mail suggests that, as

     of April 2014, Corbis had substantially, but not entirely, complied with Zuma's request to take

     down the thousands of Accused Images in the NewSport collection.

                       The e-mail raises an issue of fact whether Zuma reasonably believed that Corbis

     had taken down the images, and would soon take down the "stragglers" still remaining. This

     fact, if proven, would be sufficient to negate the second element of Getty's equitable estoppel

     defense.

                       Getty argues that Plaintiffs waived this argument by failing to raise it in their

     summary judgment papers. Plaintiffs' papers, although not a model of clarity, did refer to the



     1
         I read "stranglers" as "stragglers."

                                                         3
,.




      April 15, 2014 e-mail. See Plaintiffs' Memorandum of Law in Opposition to Defendant's

      Motion for Summary Judgment ("Pls.' Opp. Mem."), ECF No. 151, at 31. This reference,

      together with Plaintiffs' assertion that they did not "act[] or fail[] to act in such a manner that

      Getty had a right to believe it was intended to rely on Plaintiffs' conduct," Pls.' Opp. Mem. at

      36, is sufficient. In sum, an issue of fact exists whether or not Plaintiffs are equitably estopped

      from asserting their copyright infringement claim. Summary judgment should not have been

     granted on that claim.

                     b. Plaintiffs' Section 1202 Claims

                     Plaintiffs also argue that the Court overlooked evidence of Getty's intent to

     induce or facilitate infringement, which is required to find a violation of Section 1202 of the

     DMCA. Plaintiffs, however, fail to identify to any information or controlling law on this point

     that the Court overlooked. Plaintiffs' motion to reconsider the Court's grant of summary

     judgment on its DMCA claim therefore is denied.

                     c. Damages

                     Plaintiffs objects to the Court's statement that the Accused Images "earned in

     total less than $100 in revenue for Getty." Summary Judgment Order at 3. The revenue Getty

     earned from the Accused Images remains a disputed issue of fact and the Court's statement is not

     a ruling on damages.

                                               CONCLUSION

                    For the reasons stated above, Plaintiffs' motion for reconsideration (ECF No. 180)

     is granted in part and denied in part. As to Plaintiffs' copyright infringement claim, the motion

     for reconsideration is granted, and the Second Amended Complaint is reinstated as to that claim.

     As to Plaintiffs' DMCA claim, the motion for reconsideration is denied. Getty's motion for

     attorney's fees (ECF No. 175) is denied as premature. The parties shall appear for a status



                                                       4
.


    conference on February 22, 2019 at 10:00 A.M. The Clerk shall
                                                                  mark ECF Nos. 175 and 180
    terminated.

                  SO ORDERED.

    Dated:        January 24, 2019
                  New York, New York
                                                    United States District Judge




                                              5
